DETAILED ACTION

Response to Amendment
Claims 1-16 are pending in the application.  Previous grounds of rejection under 35 USC 103 have been withdrawn as a result of the amendment submitted 5/20/2022.  Previous provisional non-statutory double patenting rejection over 17/014,853 has been withdrawn as it is the only remaining rejection, and the ‘853 pending application was filed after the instant application per MPEP § 804.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted 5/20/2022 with respect to instant independent claim 1 have been found persuasive.  Instant independent claim 1 discloses an energy storage module including battery cells each having a vent, a cover member, a top plate of a top of the cover member comprising ducts each corresponding to a respective battery cell vent, a top cover including protrusion parts as structurally set forth in the claim, and an extinguisher sheet as spatially located within the module structure configured to emit a fire extinguishing agent to a space between adjacent battery cells as set forth in the claim.
Kim in view of Cao and Iwamoto is considered to be the combination of references closest to the aforementioned limitations of instant independent claim 1.  However, the aforementioned combination does not disclose nor render obvious all of the aforementioned claim limitations.  Namely, as persuasively argued by the Applicants, the combination of Kim, Cao, and Iwamoto does not disclose nor render obvious all of the structural limitations of the module of the instant claim, including the spatial arrangement of the respective cover parts with the fire extinguishing agent released into a space between individual battery cells as set forth in the instant claim.  At most, the aforementioned combination results in an envisaged structure generally releasing a fire extinguishing agent within a battery module.  Thus, the structural details of the instant independent claim appear to be distinct over the applied prior art references.
A further search did not reveal any additional prior art references that alleviate the deficiencies of the previously applied prior art.  Therefore, instant independent claim 1 is found allowable over the cited prior art references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725